IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DANIEL GRECCO, FORMER                NOT FINAL UNTIL TIME EXPIRES TO
HUSBAND,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-2913
v.

ASHLEY GRECCO, FORMER
WIFE,

      Appellee.


_____________________________/

Opinion filed December 1, 2016.

An appeal from the Circuit Court for Washington County.
Christopher N. Patterson, Judge.

Kerry Adkison of Kerry Adkison, P.A., Chipley, for Appellant.

H. Matthew Fuqua of Fuqua & Milton, P.A., Marianna, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.